

integerlogo.jpg [integerlogo.jpg]
 
 
 
 
2595 Dallas Parkway, Suite 310
integernet.jpg [integernet.jpg]
 
Dallas, TX 75034
Joseph W. Dziedzic
President & Chief Executive Officer
+1 214.618.4945
Joseph.dziedzic@integer.net
 
 
 
 
 
 
 
 
 
 
 
 





February 14, 2018


Mr. John Harris


Re:
Amendments to your terms and conditions of employment with Lake Regional Medical
Limited (Company)

Dear John:
Further to our recent discussions, I wanted to write to you to confirm the
amendments to your terms and conditions of employment as a result of your
transition back to your Vice President of Operations role. As agreed, the
following changes to your employment contract dated September 1, 2016
(Employment Contract) shall, except as otherwise indicated, take effect on
February 20, 2018:
1. You will resume your role of Vice President, Operations (Cardio Vascular
Product Category);
2. Your current annual base salary will be reduced from €350,000 to €225,000
effective July 1, 2018;
3. Your 2018 short term incentive plan bonus target will be 35% of your annual
base salary of €225,000 – it being acknowledged that your eligibility for, and
amount of, any bonus ultimately payable is, as confirmed in clause 10 of your
Employment Contract, a matter for the Board of the Parent Company in its sole
and absolute discretion;
4. At the March 8, 2018 Board of Directors meeting, you will be nominated for an
equity grant of $450,000 in value consisting of Restricted Stock Units (RSUs)
that will vest on March 8, 2021, the third anniversary of the award date,
subject to your continued employment through that date. If granted, the number
of RSUs awarded will be equal to $450,000 divided by the closing price per share
of the Company’s common stock on the award date. For the avoidance of doubt, if
your employment is terminated prior to vesting, the RSUs will be forfeited.
5. At the March 8, 2018 Board of Directors meeting, you also will be nominated
for an award under the Company’s 2018 Long Term Incentive Program having a
target value of $100,000. If granted, the number of RSUs that you will be
eligible to earn under that program will be based on the closing price per share
of the Company’s common stock on the award date.
I would appreciate if you would sign a copy of this letter to confirm your
agreement to the forgoing amendments to your Employment Contract and return a
signed copy to me by February 16, 2018.
All of the other terms and conditions of your employment set out in your
Employment Contract shall continue to apply.


A signed copy of this letter will be placed on your personnel file for record
keeping purposes.


 

harrisemploymentcontr_image4.gif [harrisemploymentcontr_image4.gif]

--------------------------------------------------------------------------------

harrisemploymentcontr_image1.gif [harrisemploymentcontr_image1.gif]
John Harris
February 14, 2018


Sincerely




/s/ Joseph W. Dziedzic
Joseph W. Dziedzic
President & Chief Executive Officer
For and on behalf of Lake Region Medical Limited




I, JOHN HARRIS, hereby confirm receipt of the letter titled "Amendments to your
terms and conditions of employment with Lake Regional Medical Limited" dated
February 14, 2018 from Joseph W. Dziedzic, for and on behalf of Lake Region
Medical Limited, and further confirm I understand and agree to the amendments to
my contract of employment with Lake Regional Medical Limited provided for
therein.
Signed:


/s/ John Harris
John Harris
Date: February 15, 2018




Integer.net
 
2
 
 
pressreleasefootera07.jpg [pressreleasefootera07.jpg]